DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  57-60, 62-66, 68-72 and 74 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US Publication 2020/0008180 A1).
In regards to claims 57 and 63 Jo et al. (US Publication 2020/0008180 A1) teaches, a method for wireless communication, comprising: transmitting, by a network apparatus, physical downlink control channel (PDCCH) candidates in a control region (see paragraph 111-113 for example; the plurality of PDCCH candidates may include a first PDCCH candidate corresponding to a first AL and a second PDCCH candidate), the control region comprising a search space associated with a first control resource set and a search space associated with a second control resource set (see paragraph 134; Multiple hierarchical search spaces may be located in each of a plurality of control resource sets (CORESETs). That is, PDCCH candidates of a plurality of hierarchical structures (or a plurality of search space candidates) may be arranged in one CORESET. When PDCCH candidates of the hierarchical structures are arranged separately in the plurality of CORESETs, each of the hierarchical structures may have a hashing function; see paragraph 148; the same number of PDCCH candidates for each AL are included in the plurality of CORESETs. In other words, a DL control region may include the plurality of CORESETs and the search space may be disposed separately across the plurality of CORESETs).
In regards to claim 69, Jo teaches, a method for wireless communication., comprising: monitoring, by User Equipment (UE), physical downlink control channel (PDCCH) (see paragraphs 56, 59-60, 181; PDCCHs in the Coresets are monitored), candidates in a control region, the control region comprising a search space associated with a first control resource set and a search space associated with a second control resource set (see paragraph 134; Multiple hierarchical search spaces may be located in each of a plurality of control resource sets (CORESETs). That is, PDCCH candidates of a plurality of hierarchical structures (or a plurality of search space candidates) may be arranged in one CORESET. When PDCCH candidates of the hierarchical structures are arranged separately in the plurality of CORESETs, each of the hierarchical structures may have a hashing function; see paragraph 148; the same number of PDCCH candidates for each AL are included in the plurality of CORESETs. In other words, a DL control region may include the plurality of CORESETs and the search space may be disposed separately across the plurality of CORESETs).
In regards to claims 58, 64, and 70 Jo teaches, wherein the search space associated with the first control resource set and the search space associated with the second control resource set are configured on at least a common symbol (see paragraphs 160-163, figures 23, 24, 25 and 26; when one symbol is allocated as a CORESET, a PDCCH candidate with a highest AL, AL8 or PDCCH candidates with up to AL4 may be allocated according to the resources of the CORESET. when a CORESET including one or more symbols is allocated to a UE, a search space corresponding to the CORESET may be hierarchically configured based on a highest of ALs available in the CORESET; the search space may be divided into search space candidates for the respective symbols and arranged in the CORESET; a hierarchical structure may be constructed based on the start position of a PDCCH candidate with the highest Al among the PDCCH candidates arranged in each symbol).
In regards to claim 59, 65 and 71, Jo teaches, wherein: the first control resource set is configured for the UE to monitor the UE's PDCCH candidates; and/or the second control resource set is configured for the UE to monitor the UE's PDCCH candidates (see paragraphs 56, 59-60, 181; PDCCHs in the Coresets are monitored).
In regards to claims 60, 66 and 72, Jo teaches wherein: the search space associated with the first control resource set is configured on one or more symbols and the search space associated with the second control resource set is configured on one or more symbols (taught throughout Jo; see paragraph 20;  the number of PDCCH candidates included in each of the first search space candidate and the second search space candidate may be determined based on the number of symbols and available resources in each of the first CORESET and the second CORESET; see paragraph 110; the UE may receive at least one symbol including a DL control region from the eNB and perform blind decoding on a search space in the received control region. The search space includes a plurality of PDCCH candidates each corresponding to an AL and including a CCE. The UE performs blind decoding on each of the plurality of PDCCH candidates in the search space and detect a PDCCH directed to the UE from among the plurality of PDCCH candidates).
In regards  to claims 62, 68 and 74 Jo teaches, wherein: the first control resource set comprises a plurality of resource elements (REs), and the PDCCH is transmitted on the plurality of REs according to a frequency-first mapping, a time-first mapping, or a combination thereof (see figure 6, see paragraph 58; Referring to FIG. 6, a basic resource unit for a DL control channel is a resource element group (REG). One REG includes four consecutive resource elements (REs) except for an RS. REGs are outlined in bold in FIG. 6. The PCFICH and the PHICH include 4 REGs and 3 REGs, respectively. The PDCCH is configured in CCEs, each CCE including 9 REGs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 61, 67 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Jo as stated above further in view of Ahn et al. (US Publication 2019/0349915 A1).
In regards to claims 61, 67 and 73, Jo as stated above teaches all the limitations of the parent claims as stated above.
Jo teaches the first and second CORSETs as stated above.
However, Jo fails to teach, wherein: the first control resource set is transmitted in a first beam, and the second control resource set is transmitted in a second beam.
Ahn however teaches, wherein: the first control resource set is transmitted in a first beam, and the second control resource set is transmitted in a second beam (see paragraph 349; A beam indication configuration proposed in this specification may be provided for each separate control resource SET (CORESET) and/or through the medium of specific higher layer signaling, such as a PDCCH monitoring configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the beam indication as taught by Ahn into the teachings of Jo.  The motivation to do so would be to use control signaling resources efficiently by sending control signal in directional beams.

Relevant Prior Art
Prior art Papasakellariou (US Publication 2017/0367046 A1) teaches, a gNB that applies a different precoding to each respective PDCCH transmission for example when transmitting each PDCCH from a different beam.  A robustness of PDCCH transmissions to a UE is enhanced especially if the gNB does not know whether the UE is best served by the first beam or the second beam (see paragraph 276).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466